                                                                                  8/29/2019

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

UNITED STATES OF AMERICA,                         CV 18-96-BLG-SPW-TJC

                    Plaintiff,                     ORDER

vs.

TRACY RAUSCH,

                    Defendant.

      Defendant has filed a motion for temporary stay pending submission of

request for hardship relief. (Doc. 20.) It is unclear whether the United States

opposes the motion. (Id.) The Court notes that Defendant’s response to the United

States’ Motion for Summary Judgment was due on the date she filed her motion to

stay. (Doc. 19.) Accordingly, IT IS HEREBY ORDERED that the deadline for

Defendant to file a response to Plaintiff’s Motion for Summary Judgment shall be

extended until the Court has the opportunity to review the United States’

opposition to the motion to stay, if any, and to resolve the motion.

      DATED this 29th day of August, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
